     Case 5:20-cv-00222-MAD-ATB Document 12-6 Filed 05/09/20 Page 1 of 8




          STATEMENT OF AMOUNTS DUE, WITH INTEREST AND COSTS




Invoiced Amount:                                             $    4,855,161.39

Amount Paid Towards Invoices
by Defendants Prior to Complaint                             $     597,333.69

Principal Amount Due at time of the Complaint:               $    4,257,827.70

Interest for each past due invoice from the date the invoice
was due to May 6, 2020 (Date of Xing Zhangjuan Statement)
at 9% Interest Per Annum (See Appendix I):                   $     722,572.41

              Total Principal and Interest:                  $    4,980,400.11



Taxable Costs and Expenses of this Action (Paid by Plaintiff):
      Filing Fees                                             $        400.00
      Service of Process                                      $        150.00


              Total Costs and Expenses                       $         550.00


Subtotal Due Plaintiff                                       $    4,980,950.11

Less Credits Due Defendant from April 2, 2020 payment
of $1,500.00, accounting for interest at 9% Per Annum        $        1,512.58

TOTAL REQUESTED JUDGMENT:                                    $    4,979,437.53



Dated: May 8, 2020




                                                                       3545014.2
   Case 5:20-cv-00222-MAD-ATB Document 12-6 Filed 05/09/20 Page 2 of 8




                       Appendix I: Interest Calculation
                     9% Per Annum Pursuant to CPLR § 5004
                              (End Date 5/6/2020)

Purchase                                  Days    Amount        Unpaid
                            Invoice Due
  Order    Invoice Number                 Past    Paid on      Amount on     Interest Due
                               Date
 Number                                   Due     Invoice       Invoice
           GESI170402214
11357019                     1/11/2018     846     $1,170.89         $0.00          $0.00
                 0
           GESI170402214
11357020                     1/11/2018     846    $20,366.44         $0.00          $0.00
                 1
           GESI170402214
11357021                     1/11/2018     846     $2,944.97         $0.00          $0.00
                 2
           GESI170402214
11391460                     1/11/2018     846    $92,664.00         $0.00          $0.00
                 3
           GESI170402214
11397870                     2/5/2018      821    $30,623.04         $0.00          $0.00
                 9
           GESI170402215
11397869                     2/10/2018     816         $0.00    $65,073.96     $13,093.24
                 0
           GESI170402213
11397867                     1/11/2018     846   $146,703.50         $0.00          $0.00
                 8
           GESI170402213
11397866                     1/11/2018     846    $12,785.12         $0.00          $0.00
                 9
           GESI170402108
11428344                     2/13/2018     813         $0.00     $4,503.47        $902.79
                 2
           GESI170402108
11429124                     2/10/2018     816         $0.00     $8,754.61      $1,761.48
                 0
           GESI170402108
11429122                     2/10/2018     816         $0.00   $222,351.78     $44,738.40
                 1
           GESI170402214
11428862                     1/16/2018     841     $2,241.56         $0.00          $0.00
                 6
           GESI170402214
11428864                     1/16/2018     841   $102,343.89         $0.00          $0.00
                 7
           GESI170402214
11428865                     1/16/2018     841    $17,496.63         $0.00          $0.00
                 8
           GESI170402215
11423055                     2/13/2018     813         $0.00     $3,288.45        $659.22
                 4
           GESI170402215
11427152                     2/5/2018      821     $5,782.14         $0.00          $0.00
                 1
           GESI170402215
11427150                     2/9/2018      817    $71,206.83    $59,495.23     $11,985.44
                 3
           GESI170402215
11427151                     1/30/2018     827     $6,034.56         $0.00          $0.00
                 2
           GESI170402215
11469895                     3/14/2018     784         $0.00     $5,963.90      $1,152.91
                 9
           GESI170402216
11469894                     3/14/2018     784         $0.00    $24,665.09      $4,768.13
                 0
           GESI170402215
11488551                     2/24/2018     802         $0.00     $6,599.88      $1,305.15
                 6
           GESI170402215
11488553                     2/24/2018     802         $0.00   $129,075.61     $25,525.14
                 5


                                          1

                                                                                  3545014.2
   Case 5:20-cv-00222-MAD-ATB Document 12-6 Filed 05/09/20 Page 3 of 8



           GESI170402215
11488555                   3/6/2018    792        $0.00   $84,438.22   $16,489.74
                 7
           GESI170402215
11488554                   3/6/2018    792        $0.00    $2,846.52     $555.89
                 8
           GESI170402108
11487263                   3/10/2018   788        $0.00    $4,989.60     $969.49
                 3
           GESI170402108
11487262                   3/10/2018   788        $0.00   $87,506.50   $17,002.63
                 4
           GESI170403233
2098324                    1/12/2018   845   $29,580.16       $0.00        $0.00
                211
           GESI170403233
2098331                    1/12/2018   845   $14,953.88       $0.00        $0.00
                216

2102902    GESI170403233   2/17/2018   809        $0.00   $12,132.12    $2,420.11
                400
           GESI170403233
2102918                    2/17/2018   809        $0.00     $319.97       $63.83
                401
           GESI170403233
2102901                    2/17/2018   809        $0.00    $3,516.44     $701.46
                402
           GESI170403233
2102917                    2/17/2018   809        $0.00     $318.77       $63.59
                403
           GESI170403233
2101061                    2/6/2018    820     $549.12        $0.00        $0.00
                301
           GESI170403233
2101043                    2/6/2018    820    $7,774.59       $0.00        $0.00
                302
           GESI170403233
2101062                    2/6/2018    820     $655.56        $0.00        $0.00
                303
           GESI170403233
2098668                    2/17/2018   809        $0.00   $11,646.98    $2,323.33
                404

2098701    GESI170403233   2/17/2018   809        $0.00     $464.64       $92.69
                405
           GESI170403233
2099474                    2/17/2018   809        $0.00    $7,883.57    $1,572.61
                406
           GESI170403233
2099475                    2/17/2018   809        $0.00    $6,041.29    $1,205.11
                408

2099516    GESI170403233   2/17/2018   809        $0.00     $208.56       $41.60
                409
           GESI170403233
2098978                    2/17/2018   809        $0.00    $2,839.41     $566.40
                410
           GESI170403233
2099010                    2/17/2018   809        $0.00     $217.82       $43.45
               4111
           GESI170403233
2098671                    2/17/2018   809        $0.00    $7,328.29    $1,461.84
               4112
           GESI170403233
2098704                    2/17/2018   809        $0.00     $613.89      $122.46
               4113
           GESI170403233
2104238                    3/21/2018   777        $0.00   $24,531.00    $4,699.87
                500
           GESI170403233
2104104                    3/21/2018   777        $0.00     $603.84      $115.69
                501
           GESI170402216
11522915                   3/31/2018   767        $0.00    $4,954.75     $937.06
                 2

                                       2

                                                                         3545014.2
   Case 5:20-cv-00222-MAD-ATB Document 12-6 Filed 05/09/20 Page 4 of 8



           GESI170402216
11522914                   3/31/2018   767    $0.00   $262,654.85   $4,9674.15
                 1
           GESI170402108
11514391                   4/16/2018   751    $0.00     $6,006.00    $1,112.18
                 5
           GESI170402216
11521561                   4/28/2018   739    $0.00     $8,176.90    $1,489.99
                 3
1705391/   GESI170401118
                           5/24/2018   713    $0.00    $81,539.10   $1,4335.24
1705407          0
           GESI170401118
1705409                    6/24/2018   682    $0.00    $20,746.26    $3,488.78
                 7
           GESI170402216
11619752                   6/5/2018    701    $0.00     $3,514.69     $607.51
                 8
           GESI170402216
11572753                   6/5/2018    701    $0.00     $3,060.29     $528.97
                 9
           GESI170402217
11572745                   6/5/2018    701    $0.00    $56,226.72    $9,718.75
                 0
           GESI170401118
1706006                    6/10/2018   696    $0.00   $209,862.86   $36,015.92
                 3
           GESI170401118
1706007                    6/24/2018   682    $0.00    $18,010.62    $3,028.74
                 6
           GESI170403233
2112012                    4/25/2018   742    $0.00    $47,840.00    $8,752.75
                601
           GESI170403233
2112753                    4/25/2018   742    $0.00     $1,080.00     $197.60
                602
           GESI170403233
2112330                    4/25/2018   742    $0.00    $20,666.00    $3,781.03
                603
           GESI170403233
2112742                    4/25/2018   742    $0.00      $664.80      $121.63
                604
           GESI170403233
2111873                    4/25/2018   742    $0.00    $26,692.80    $4,883.69
                605
           GESI170403233
2112735                    4/25/2018   742    $0.00      $597.60      $109.34
                606
           GESI170403233
2111997                    4/25/2018   742    $0.00    $19,418.40    $3,552.77
                607
           GESI170403233
2112749                    4/25/2018   742    $0.00      $595.20      $108.90
                608
           GESI170403233
2112010                    4/25/2018   742    $0.00    $30,137.90    $5,514.00
                609
           GESI170403233
2112094                    4/25/2018   742    $0.00      $640.20      $117.13
                610
           GESI170403233
2111996                    4/25/2018   742    $0.00    $23,924.58    $4,377.21
                611
           GESI170403233
2112748                    4/25/2018   742    $0.00      $695.04      $127.16
                612
           GESI170403233
2112009                    4/25/2018   742    $0.00    $43,553.68    $7,968.53
                613
           GESI170403233
2112093                    4/25/2018   742    $0.00      $810.72      $148.33
                614
           GESI170403233
2112011                    4/25/2018   742    $0.00    $20,936.58    $3,830.53
                615
           GESI170403233
2112752                    4/25/2018   742    $0.00      $807.68      $147.77
                616


                                       3

                                                                      3545014.2
   Case 5:20-cv-00222-MAD-ATB Document 12-6 Filed 05/09/20 Page 5 of 8



            GESI170402126
2112013                     6/2/2018    704        $0.00    $23,835.36    $4,137.56
                 101
            GESI170402126
2112754                     6/2/2018    704        $0.00      $777.24      $134.92
                 102
            GESI170402126
2111998                     6/2/2018    704        $0.00    $16,522.80    $2,868.18
                 103
            GESI170402126
2112750                     6/2/2018    704        $0.00      $564.48       $97.99
                 104
            GESI170401119
1706680                     7/20/2018   656        $0.00    $29,100.60    $4,707.12
                  6
            GESI170401119
1706681                     7/20/2018   656        $0.00     $8,965.80    $1,450.25
                  7
            GESI170401119
1707130                     7/14/2018   662        $0.00    $43,790.83    $7,148.10
                  0
            GESI170401119
1707094                     5/21/2018   716   $31,456.81    $87,161.60   $15,388.20
                  1
25657111/   GESI170401119
                            5/21/2018   716        $0.00    $13,326.20    $2,352.71
25657112          2
            GESI170401119
26306505                    7/10/2018   666        $0.00     $4,381.53     $719.53
                  8
            GESI170401119
26306510                    7/15/2018   661        $0.00     $3,478.64     $566.97
                  9
            GESI170401120
1711381                     7/15/2018   661        $0.00    $81,193.08   $13,233.36
                  0
            GESI170402217
11591213                    6/13/2018   693        $0.00    $42,726.47    $7,300.96
                  1
            GESI170402217
11591214                    6/13/2018   693        $0.00     $1,552.56     $265.30
                  2
            GESI170402250
11610434                    5/5/2018    732        $0.00     $2,970.00     $536.06
                  0
            GESI170402250
11610433                    5/5/2018    732        $0.00    $48,193.20    $8,698.54
                 0-1
            GESI170402250
11610432                    5/5/2018    732        $0.00     $8,910.00    $1,608.19
                 0-2
            GESI170402217
11597606                    6/23/2018   683        $0.00     $2,649.60     $446.22
                  3
            GESI170402217
11597604                    6/23/2018   683        $0.00   $100,101.89   $16,858.26
                  4
            GESI170402217
11633909                    7/12/2018   664        $0.00    $54,418.00    $8,909.64
                  6
            GESI170402217
11633701                    7/12/2018   664        $0.00     $2,038.40     $333.74
                  7
11632155
            GESI170402217
   &                        7/17/2018   659        $0.00     $6,816.00    $1,107.55
                  8
11632155
            GESI170402126
2113835                     6/23/2018   683        $0.00    $53,974.14    $9,089.84
                 201
            GESI170402126
2113848                     6/23/2018   683        $0.00     $1,358.40     $228.77
                 202
            GESI170402126
2115836                     6/23/2018   683        $0.00    $10,712.16    $1,804.05
                 203
            GESI170402126
2115897                     6/23/2018   683        $0.00      $330.24       $55.62
                 204

                                        4

                                                                           3545014.2
   Case 5:20-cv-00222-MAD-ATB Document 12-6 Filed 05/09/20 Page 6 of 8



           GESI170402126
2113836                    6/23/2018   683    $0.00    $48,111.70    $8,102.54
                205
           GESI170402126
2113849                    6/23/2018   683    $0.00     $1,201.20     $202.30
                206
           GESI170402126
2113807                    6/23/2018   683    $0.00    $11,626.60    $1,958.05
                207
           GESI170402126
2113860                    6/23/2018   683    $0.00      $292.80       $49.31
                208
           GESI170402126
2113829                    6/23/2018   683    $0.00     $2,052.00     $345.58
                209
           GESI170402126
2113847                    6/23/2018   683    $0.00      $383.04       $64.51
                210
           GESI170402126
2113950                    6/23/2018   683    $0.00    $12,249.60    $2,062.97
                211
           GESI170402126
2113956                    6/23/2018   683    $0.00      $278.40       $46.89
                212
           GESI170402126
2113806                    6/23/2018   683    $0.00    $16,953.30    $2,855.12
                213
           GESI170402126
2113859                    6/23/2018   683    $0.00      $414.00       $69.72
                214
           GESI170402126
2113935                    6/23/2018   683    $0.00     $2,995.36     $504.45
                215
           GESI170402126
2113938                    6/23/2018   683    $0.00      $432.32       $72.81
                216
           GESI170402217
11633849                   6/23/2018   683    $0.00     $1,621.76     $273.12
                 9
           GESI170402218
11634434                   6/23/2018   683    $0.00    $85,924.80   $14,470.68
                 1
           GESI170402218
11634431                   6/23/2018   683    $0.00     $2,121.60     $357.30
                 0
           GESI170402218
11634436                   7/26/2018   650    $0.00     $1,060.80     $170.02
                 3
           GESI170402218
11634435                   7/26/2018   650    $0.00    $15,912.00    $2,550.28
                 2
           GESI180402200
11725848                   8/16/2018   629    $0.00     $5,428.68     $841.97
                 5
           GESI180402200
11709926                   8/1/2018    644    $0.00   $101,391.36   $16,100.39
                 1
           GESI180402200
11709934                   8/1/2018    644    $0.00    $21,411.84    $3,400.08
                 3
           GESI180402200
11709953                   8/1/2018    644    $0.00     $3,148.80     $500.01
                 4
           GESI180402120
2121317                    7/19/2018   657    $0.00     $3,600.00     $583.20
                101
           GESI180402120
2121327                    7/19/2018   657    $0.00      $172.80       $27.99
                102
           GESI180401100
1736793                    8/21/2018   624    $0.00      $232.20       $35.73
                 5
           GESI180401100
1736969                    8/24/2018   621    $0.00   $140,643.53   $21,535.80
                 8
           GESI180401100
1736969                    8/24/2018   621    $0.00    $64,599.48    $9,891.68
                 9


                                       5

                                                                      3545014.2
   Case 5:20-cv-00222-MAD-ATB Document 12-6 Filed 05/09/20 Page 7 of 8



           GESI180401101
29397733                   8/24/2018   621    $0.00     $8,514.57    $1,303.78
                 0
           GESI180401101
1736971                    9/22/2018   592    $0.00    $54,407.88    $7,942.06
                 1
           GESI180401102
30335023                   9/22/2018   592    $0.00     $3,624.85     $529.13
                 6
           GESI180401102
1744118                    9/22/2018   592    $0.00   $116,848.60   $17,056.69
                 7
           GESI170401120
23966504                   7/23/2018   653    $0.00     $5,870.64     $945.25
                 1
           GESI180401101
1736714                    8/21/2018   624    $0.00      $160.92       $24.76
                 3
           GESI180401101
29338010                   8/24/2018   621    $0.00     $7,246.92    $1,109.67
                 6
           GESI180401101
1736691                    8/24/2018   621    $0.00    $29,461.51    $4,511.24
                 7
           GESI180401101
1736691                    8/24/2018   621    $0.00   $147,313.11   $22,557.07
                 8
           GESI180401102
1736721                    9/22/2018   592    $0.00    $58,500.84    $8,539.52
                 4
           GESI180401102
1736721                    9/22/2018   592    $0.00    $10,104.12    $1,474.92
                 5
BYS29354   GESI180401100
                           7/28/2018   648    $0.00    $13,460.40    $2,150.71
  920            1
BYS29354   GESI180401100
                           9/1/2018    613    $0.00     $4,687.20     $708.47
  922            2
           GESI180401100
1736789                    7/26/2018   650    $0.00   $110,145.00   $17,653.38
                 3
           GESI180401100
1736789                    7/26/2018   650    $0.00   $110,808.75   $17,759.76
                 4
           GESI180401100
1736795                    7/26/2018   650    $0.00      $262.50       $42.07
                 6
           GESI180401100
1736792                    8/18/2018   627    $0.00    $47,587.50    $7,357.16
                 7
           GESI180401101
1745674                    9/18/2018   596    $0.00      $289.20       $42.50
                 9
           GESI180401102
1744065                    9/22/2018   592    $0.00   $326,114.75   $47,603.82
                 8
           GESI180401102
30333805                   9/22/2018   592    $0.00    $10,762.94    $1,571.09
                 9
           GESI180402120
2126104                    8/19/2018   626    $0.00     $3,522.94     $543.79
                201
           GESI180402120
2126210                    8/19/2018   626    $0.00      $127.08       $19.62
                203
           GESI180402120
2123336                    8/19/2018   626    $0.00     $9,290.96    $1,434.12
                202
           GESI180402120
2126209                    8/19/2018   626    $0.00      $254.16       $39.23
                204
           GESI180402120
2123331                    8/19/2018   626    $0.00     $7,977.28    $1,231.34
                205
           GESI180402120
2126207                    8/19/2018   626    $0.00      $186.24       $28.75
                207


                                       6

                                                                      3545014.2
   Case 5:20-cv-00222-MAD-ATB Document 12-6 Filed 05/09/20 Page 8 of 8



           GESI180402120
2123332                    8/19/2018   626         $0.00      $1,148.48         $177.27
                206
           GESI180402120
2126208                    8/19/2018   626         $0.00         $93.12          $14.37
                208
BYS30317   GESI180401102
                           9/22/2018   592         $0.00      $7,784.58       $1,136.34
  336            0
           GESI180401102
1743922                    9/22/2018   592         $0.00     $16,171.80       $2,360.64
                 1
BYS30325   GESI180401102
                           9/22/2018   592         $0.00      $8,958.60       $1,307.71
  533            2
BYS31241   GESI180401102
                           9/22/2018   592         $0.00     $16,565.70       $2,418.14
  611            3
           GESI180401101
1745518                    8/21/2018   624         $0.00        $131.75          $20.27
                 4
BYS30322   GESI180401103
                           9/22/2018   592         $0.00      $7,380.00       $1,077.28
  583            0
           GESI180401103
1743533                    9/22/2018   592         $0.00    $104,490.50      $15,252.75
                 1
BYS29397   GESI180401101
                           8/24/2018   621         $0.00     $12,505.00       $1,914.81
  950            5
           GESI180402200
11796542                   9/19/2018   595         $0.00      $2,520.00         $369.72
                 8
           GESI180402200
11779728                   9/19/2018   595         $0.00      $1,862.50         $273.25
                 7
           GESI180402200
11779727                   9/19/2018   595         $0.00     $94,542.00      $13,870.48
                 6


           Subtotal                          $597,333.69   $4,257,827.70    $722,572.41
           Total Unpaid                                                    $4,980,400.10




                                       7

                                                                                3545014.2
